GRISSOM, Chief Justice.
Rules of Civil Procedure, rule 414 provides that an appellant shall file briefs in the Court of Civil Appeals within 30 days after the filing therein of the transcript and statement of facts. The transcript and statement of facts were filed in the Court of Civil Appeals on September 6, 1950. R.C.P. 415 provides that when an appellant has failed to file his brief in the time prescribed, the appellate court may dismiss the appeal for want of prosecution, unless good cause is shown for such failure and that appellee has not suffered material injury thereby.
Appellant has not filed briefs, nor has it offered any excuse for such failure. The appeal should, therefore, be dismissed. Liberty Mut. Ins. Co. v. Thrasher, Tex.Civ. App., 190 S.W.2d 596; Willacy County Water Control and Imp. Dist. No. 1 v. Smith, Tex.Civ.App., 101 S.W.2d 373; Dixieland Petroleum Corporation v. Brown, Tex.Civ.App., 216 S.W.2d 235.
The appeal is dismissed.